DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because the claim requires “the gas barrier film according to claim 19…” but should appear to require “the gas barrier film of claim 17” due to claim 19 already requiring the base layer to be formed from silicon oxide and claim 18 additionally requiring this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires the limitation of “the content of carbon is 2 atom% to 20 atom%” but fails to indicate which layer contains this carbon content. Therefore, the claim is rejected under 35 U.S.C. 112(b) in order to distinctly claim the subject matter that is considered the applicant’s invention. For, 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/14/2020, 4/28/2021 and 11/10/2021 have been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-081143) with (US 2018/0237908) as an English language translation in view of Sternchuss et al. (US 2015/0286079).
claim 1, Kato teaches a gas barrier film (Pg. 1, Paragraph [0002]). The gas barrier film includes a film substrate, a silica layer and an inorganic layer in that order (Pg. 1, Paragraph [0023]). The inorganic layer is formed from a metal compound including silicon oxide or silicon nitride (Pg. 4, Paragraphs [0056]-[0057]). The inorganic layer may also be a multilayer inorganic layer which are formed from compositions that are either the same or different (Pg. 4, Paragraph [0061]-[0062]). 
Kato is silent with respect to the inorganic layer comprising a silicon nitride layer and a protective inorganic layer being silicon oxide in which the silicon nitride layer has a thickness of 3 to 100 nm and a ratio of the thickness of the protective inorganic layer to the silicon nitride layer being 3 to 80. 
Sternchuss teaches an electrically conductive support which includes a substrate with multilayer thin films which includes a first barrier layer formed from silicon nitride and a second barrier film formed from silicon oxide (Pg. 1, Paragraphs [0006]-[0009]). The first barrier layer preferably has a thickness of at least 5 nm and the second barrier layer has a thickness of at least 30 nm (Pg. 1, Paragraphs [0008]-[0009]). The resulting ratio of the minimum thicknesses results is 6. The use of two barrier layers allow for a more effective defense of the support and the thicknesses of the two barrier layers ensures good mechanical strength (Pg. 1, Paragraph [0018]-[0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multiple inorganic layers of Kato such that they are formed from the first and second barrier layers of Sternchuss, being silicon nitride with a thickness of at least 5 nm and silicon oxide with a thickness of at least 30 nm, respectively, in order to provide the gas barrier films with a more effective defense and to ensure good mechanical strength. 
Regarding claims 2-3, Kato in view of Sternchuss teaches the gas barrier films as discussed above with respect to claim 1. Sternchuss further teaches the silicon nitride barrier layer has a refractive index between 1.9 and 2.1 and the silicon oxide barrier layer has a refractive index between 1.4 and 1.7 (Pg. 2, Paragraph [0040]-[0041]). 
Regarding claims 4-5, Kato in view of Sternchuss teaches the gas barrier film as discussed above with respect to claim 1. As discussed above, the thickness of the silicon oxide second barrier layer is at least 30 nm.
Regarding claims 6-8, Kato in view of Sternchuss teaches the gas barrier films as discussed above with respect to claim 1. As discussed above, the thickness of the silicon nitride barrier layer is at least 5 nm.
Regarding claims 9-14, Kato in view of Sternchuss teaches the gas barrier films as discussed above with respect to claim 1. Sternchuss further teaches the silicon nitride barrier layer has a refractive index between 1.9 and 2.1 and the silicon oxide barrier layer has a refractive index between 1.4 and 1.7 (Pg. 2, Paragraph [0040]-[0041]). 
Regarding claims 16-18, Kato in view of Sternchuss teaches the gas barrier film as discussed above with respect to claim 1. As discussed above, the gas barrier film includes a silica layer between the substrate and the inorganic layer (“base layer formed from silicon oxide;” see the objection of claim 18 above). Furthermore, Sternchuss teaches the silicon nitride barrier layer has a refractive index from 1.9 to 2.1 and silicon oxide typically has a refractive index of 1.48 (“wherein the base layer is formed from a mateiral having a refractive index lower than that of the silicon nitride layer”) (Pg. 2, Paragraphs [0040]-[0043]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-081143) with (US 2018/0237908) as an English language translation in view of Sternchuss et al. (US 2015/0286079) as applied to claim 1 above, and further in view of Yoshida et al. (US 2012/0003500).
Regarding claim 15, Kato in view of Sternchuss taches the gas barrier films as discussed above with respect to claim 1. As discussed above, the inorganic layer is formed from a multilayer construct including a second barrier layer formed from silicon oxide.
Kato and Sternchuss are silent with respect to the silicon oxide second barrier layer further comprising 2 atom% to 20 atom% of carbon. However, Kato teaches the formation of the inorganic layer by plasma CVD (Pg. 4, Paragraph [[0064]). Sternchuss additionally teaches the formation of the silicon oxide second barrier layer by CVD methods as well and the silicon oxide second barrier layer may further include carbon (Pg. 4, Paragraph [0106]; Pg. 2, Paragraph [0042]). 
Yoshida teaches gas barrier films and methods of forming the same (Pg. 1, Paragraph [0001]). The gas barrier films include an inorganic thin film layer formed by plasma CVD (Pg. 1, Paragraph [0020]). The inorganic layer is preferably formed from silicon oxide (Pg. 2, Paragraph [0044]). Yoshida further teaches the method of plasma CVD typically results in the formation of a silicon oxide film which still contains carbon atoms from the decomposition of an organic compound resulting in approximately 10 atom% or more (Pg. 5, Paragraph [0081]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention that the formation of the silicon oxide second barrier layer, which is taught to be formed by CVD methods by both Kato and Sternchuss, such that the CVD methods still results in a carbon content remaining of 10 atom% or more, as taught by Yoshida, who teaches gas barrier films similar to both Kato and Sternchuss. 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2017-081143) with (US 2018/0237908) as an English language translation in view of Sternchuss et al. (US 2015/0286079) and Yoshida et al. (US 2012/0003500).
Regarding claim 19, Kato teaches a gas barrier film (Pg. 1, Paragraph [0002]). The gas barrier film includes a film substrate, a silica layer and an inorganic layer in that order (Pg. 1, Paragraph [0023]). The inorganic layer is formed from a metal compound including silicon oxide or silicon nitride (Pg. 4, Paragraphs [0056]-[0057]). The inorganic layer may also be a multilayer inorganic layer which are formed from compositions that are either the same or different (Pg. 4, Paragraph [0061]-[0062]). 
Kato is silent with respect to the inorganic layer comprising a silicon nitride layer and a protective inorganic layer being silicon oxide in which the silicon nitride layer has a thickness of 3 to 100 nm and a ratio of the thickness of the protective inorganic layer to the silicon nitride layer being 3 to 80. 
Sternchuss teaches an electrically conductive support which includes a substrate with multilayer thin films which includes a first barrier layer formed from silicon nitride and a second barrier film formed from silicon oxide (Pg. 1, Paragraphs [0006]-[0009]). The first barrier layer preferably has a thickness of at least 5 nm and the second barrier layer has a thickness of at least 30 nm (Pg. 1, Paragraphs [0008]-[0009]). The resulting ratio of the minimum thicknesses results is 6. The use of two barrier layers allow for a more effective defense of the support and the thicknesses of the two barrier layers ensures good mechanical strength (Pg. 1, Paragraph [0018]-[0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the multiple inorganic layers of Kato such that they are formed from the first and second barrier layers of Sternchuss, being silicon nitride with a thickness of at least 
As discussed above, the gas barrier film includes a silica layer between the substrate and the inorganic layer (“base layer formed from silicon oxide”). Furthermore, Sternchuss teaches the silicon nitride barrier layer has a refractive index from 1.9 to 2.1 and silicon oxide typically has a refractive index of 1.48 (“wherein the base layer is formed from a mateiral having a refractive index lower than that of the silicon nitride layer”) (Pg. 2, Paragraphs [0040]-[0043]). 
Sternchuss further teaches the silicon nitride barrier layer has a refractive index between 1.9 and 2.1 and the silicon oxide barrier layer has a refractive index between 1.4 and 1.7 (Pg. 2, Paragraph [0040]-[0041]). 
Kato and Sternchuss are silent with respect to the silicon oxide second barrier layer further comprising 2 atom% to 20 atom% of carbon. However, Kato teaches the formation of the inorganic layer by plasma CVD (Pg. 4, Paragraph [[0064]). Sternchuss additionally teaches the formation of the silicon oxide second barrier layer by CVD methods as well and the silicon oxide second barrier layer may further include carbon (Pg. 4, Paragraph [0106]; Pg. 2, Paragraph [0042]). 
Yoshida teaches gas barrier films and methods of forming the same (Pg. 1, Paragraph [0001]). The gas barrier films include an inorganic thin film layer formed by plasma CVD (Pg. 1, Paragraph [0020]). The inorganic layer is preferably formed from silicon oxide (Pg. 2, Paragraph [0044]). Yoshida further teaches the method of plasma CVD typically results in the formation of a silicon oxide film which still contains carbon atoms from the decomposition of an organic compound resulting in approximately 10 atom% or more (Pg. 5, Paragraph [0081]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783